Citation Nr: 1615494	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-48 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to February 5, 2008 for the assignment of a 20 percent disability rating for lumbar spine degenerative joint and disc disease.  

2.  Entitlement to an effective date prior to February 5, 2008 for the assignment of a 10 percent disability rating for lumbar radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Coast Guard from November 1989 to November 1993 and in the Army from October 2001to April 2002.  

These matters come to the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The January 2009 RO decision also granted service connection for lumbar radiculopathy of the right lower extremity associated with the Veteran's lumbar spine disability, rated as 10 percent disabling, effective February 5, 2008.  Although the Veteran did not thereafter perfect an appeal as to that issue specifically, the Board retains jurisdiction to consider it in conjunction with his appeal regarding an earlier effective date for the assignment of an increased disability rating for his lumbar spine disability, as directed by the applicable rating code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has properly included the issue of entitlement to an effective date prior to February 5, 2008 for the assignment of a 10 percent disability rating for lumbar radiculopathy of the right lower extremity as listed on the cover page and considered the relevant evidence herein.  

To the extent that the Veteran's December 2009 VA Form 9 substantive appeal requested a Travel Board hearing, he subsequently withdrew that request in August 2015.  See 38 C.F.R. § 20.704(e) (2015).  The Veteran also requested a hearing before a decision review officer (DRO); however, after proper notice was sent to the Veteran in August 2015, he subsequently failed to appear at the scheduled DRO hearing in September 2015.  Therefore, the Veteran's request for a personal hearing before a DRO is deemed withdrawn.  Cf. 38 C.F.R. § 20.704(d) (concerning the withdrawal of a veteran's hearing request after a failure to appear for a scheduled hearing before the Board).  



FINDINGS OF FACT

1.  The Veteran filed his initial claim of entitlement to service connection for a lumber spine disability on November 18, 2004.  

2.  The earliest factually ascertainable basis warranting an increased 20 percent disability rating for lumbar spine degenerative joint and disc disease was upon VA examination on February 5, 2008.  

3.  Prior to February 5, 2008, the Veteran's service-connected lumbar spine degenerative joint and disc disease was manifested by no worse than forward flexion to 80 degrees and combined range of motion of the thoracolumbar spine to 190 degrees, without muscle spasms or guarding resulting in an abnormal gait or spinal contour.  

4.  Resolving reasonable doubt in favor of the Veteran, from November 18, 2004, his lumbar radiculopathy of the right lower extremity was manifested by subjective right lower extremity pain with paresthesias and objective radicular pain and right lower extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 5, 2008 for the assignment of a 20 percent disability rating for lumbar spine degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2015).  

2.  The criteria for an effective date of November 18, 2004 for the assignment of a 10 percent disability rating for lumbar radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's disagreement with the effective dates assigned following the grant of an increased 20 percent disability rating for lumbar spine degenerative joint and disc disease and a 10 percent disability rating for lumbar radiculopathy of the right lower extremity, the Board notes that once an underlying claim is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional notice is required regarding the Veteran's claims on appeal.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records (including VA examination reports), private treatment records, and the Veteran's lay statements.  

The Veteran was afforded relevant VA examinations in April 2005 and April 2006.  The examinations are adequate to adjudicate the Veteran's claims on appeal because they were based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has not identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims; therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Earlier Effective Dates - Lumbar Spine & Lumbar Radiculopathy

The Veteran claims entitlement to an effective date prior to February 5, 2008 for the assignment of a 20 percent disability rating for lumbar spine degenerative joint and disc disease.  

Additionally, as noted in the Introduction, the Veteran is separately service-connected for lumbar radiculopathy of the right lower extremity, rated as 10 percent disabling, effective February 5, 2008.  Although the Veteran did not thereafter perfect an appeal as to that issue specifically, the Board retains jurisdiction to consider it in conjunction with his appeal regarding his lumbar spine disability, as directed by the applicable rating code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Although the Veteran's claim on appeal was first initiated as a result of his disagreement with the initial disability rating assigned for his lumbar spine degenerative joint and disc disease, his March 2009 statement clarified that he agreed with the increased 20 percent disability rating and only wished to appeal the effective date of the increased disability rating.  Typically, the Board would consider the one-year period preceding the date of the effective date of an increased rating in order to determine whether the evidence demonstrates that a factually ascertainable increase in disability occurred.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 125.  Nevertheless, because the Veteran's claim on appeal ultimately stems from his disagreement with the initial disability rating assigned, the Board has considered the period from the effective date of the grant of service connection, November 18, 2004, prior to February 5, 2008.  

The Veteran's service-connected lumbar spine degenerative joint and disc disease is rated as 10 percent disabling from November 18, 2004 and as 20 percent disabling from February 5, 2008, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5243 regarding intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  The Veteran is separately service-connected for lumbar radiculopathy of the right lower extremity associated with his service-connected lumbar spine degenerative joint and disc disease, rated as 10 percent disabling effective February 5, 2008.  Notably, the Veteran has not perfected an appeal with respect to that issue, and it is not before the Board at this time.  See 38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.200-02 (2015).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

IVDS may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.  A 20 percent disability rating is warranted for incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

The Veteran's lumbar radiculopathy of the right lower extremity is rated as 10 percent disabling under DC 8520, indicating mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520 (2015).  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a, DC 8520.When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2015).  

After a full review of the record, and as discussed below, the Board concludes that an effective date prior to February 5, 2008 for the assignment of a 20 percent disability rating for lumbar spine degenerative joint and disc disease is not warranted; however, affording the Veteran the benefit of the doubt, a 10 percent disability rating for lumbar radiculopathy of the right lower extremity is warranted from November 18, 2004.  

Turning to the relevant evidence of record prior to February 5, 2008, private treatment records from November 2004 document the Veteran's complaint of low back and right lower extremity pain, with paresthesias in his right foot.  Upon physical examination, there was increased pain with flexion and extension of the lumbar spine, and tenderness on the right greater than the left.  Reflexes and sensation were normal, a straight leg raising test was positive on the right side, and there was sciatic notch tenderness on the right side.  The Veteran denied any neurogenic or bladder symptoms.  His condition was assessed as recurrent disk protrusion at L5-S1, left paracentral disk protrusion at L3-L4 and L4-L5, and clinically insignificant radicular pain in the right lower extremity.  

In December 2004, the Veteran received a therapeutic lumbar epidural steroid injection; his preoperative and postoperative diagnosis was herniated nucleus pulposus (HNP) of the lumbar spine and lumbar radiculopathy.  

The Veteran was afforded a VA spine examination in April 2005.  He reported ongoing back pain which limited his activities, but denied any prescribed bed rest, incapacitating flare-ups, or time away from work due to back pain.  He reported employment as a civilian federal technician in the Army National Guard which required mechanic work about half the time and lifting up to twenty pounds and stated that his back pain made it difficult to bend and reach at work.  He reported that his walking distance was limited to between 50 and 100 feet because of back pain and noted occasional use of an elastic lumbar support.  Upon physical examination, there was a slight limp in the right lower extremity, a non-tender lumbar scar at the L5-S1 level, and tenderness over both sacroiliac joints.  Thoracolumbar range of motion was noted as follows:  flexion to 80 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 40 degrees bilaterally, each with discomfort except upon lateral rotation.  There was no increase in pain or additional loss of range of motion upon repetition.  There were no muscle spasms, weakness, fatigability, or incoordination present.  A neurological examination showed that reflex, sensory, and motor strength tests were normal bilaterally, and a straight leg-raising test was negative bilaterally.  A lumbar x-ray showed slightly narrowed L3/L4 disc without compressions and unremarkable alignment, with a normal posterior compartment.  The Veteran's condition was assessed as chronic low back pain secondary to degenerative changes at L5-S1 and recurrent right S1 nerve root irritation which significantly interfered with daily activities.  

VA treatment records from May 2005 document the Veteran's ongoing low back pain with radiation to his right leg and no bowel or bladder symptoms.  

Private treatment records from August 2005 document that the Veteran again received a therapeutic lumbar epidural steroid injection; his preoperative and postoperative diagnosis was herniated nucleus pulposus (HNP) of the lumbar spine and lumbar radiculopathy.  Later that month, the Veteran reported constant low back pain radiating to the right leg, with some numbness and tingling; however an electromyography (EMG) study was generally normal, with no electrodiagnostic evidence of a right lumbosacral radiculopathy.  

In March 2006, the Veteran reported increased pain and decreased movement in his lower and upper back, with numbness in his right thigh, aggravated with physical activity.  The Veteran's gait was normal.  His range of motion was decreased due to pain in all movements.  Spine alignment was normal and muscle testing was decreased on the right side.  

The Veteran was afforded an additional VA examination in April 2006.  He reported that he had been back to work since January 2006, but that he had difficulty sitting for long periods due to chronic low back pain.  He denied any radiating pain, numbness in his legs, use of assistive devices, or interference with daily activities except for walking and climbing stairs.  He denied any other additional limitations, flare-ups, or incapacitating episodes in the past year.  A physical examination showed normal spinal curvature which was nontender on palpation.  Range of motion findings included forward flexion to 80 degrees with mild pain 70 degrees, extension to 25 degrees with pain at 20 degrees, left and right lateral flexion to 25 degrees with pain at 20 degrees, and left and right lateral rotation to 40 degrees without pain.  There was no weakness, fatigue, or incoordination.  Sensory and strength testing in both lower extremities was normal, with a negative foot-drop test bilaterally, and normal motor skills without motor atrophy or muscle spasm.  The Veteran's diagnosis was lumbar spine degenerative joint disease.  

VA treatment records from September 2006 document a lumbar epidural steroid injection with findings of L5-S1 radiculopathy due to the Veteran's presenting symptoms of low back pain and leg pain consistent with radiculopathy.  

Private treatment records from September and October 2006 document that the Veteran received additional lumbar epidural steroid injections.  His condition was assessed as low back pain, lumbar radiculopathy, and lumbar HNP.  In November 2006, the Veteran continued to complain of low back pain with right lower extremity radicular symptoms.  In February 2007 and March 2007, the Veteran received a lumbar medial branch block and radiofrequency neurotomy for his low back pain, facet syndrome, and spondylosis of the lumbar spine without myelopathy.  

VA treatment records from October 2007 document the Veteran's ongoing low back and right lower extremity pain.  In January 2008, he reported that his low back and right lower extremity pain was getting worse, with numbness and tingling in his right leg.  

After considering the evidence prior to February 5, 2008, including as discussed above, the Board finds that the preponderance of the evidence of record is against an effective date prior to February 5, 2008 for the assignment of a 20 percent disability rating for lumbar spine degenerative joint and disc disease.  However, affording the Veteran the benefit of the doubt, a 10 percent disability rating for lumbar radiculopathy of the right lower extremity is warranted from November 18, 2004, the date of his original claim of entitlement to service connection.  

A 20 percent disability rating under DC 5243 requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.  Such impairment was simply not documented during the appeal period prior to February 5, 2008.  Upon VA examination in April 2005, forward flexion of the thoracolumbar spine was to 80 degrees and combined range of motion of the thoracolumbar spine was to 190 degrees; moreover, there were no documented muscle spasms or guarding resulting in an abnormal gait or spinal contour.  Upon VA examination in April 2006, forward flexion of the thoracolumbar spine was to 80 degrees with pain and combined range of motion of the thoracolumbar spine was to 235 degrees with pain; moreover, there were no documented muscle spasms or guarding resulting in an abnormal gait or spinal contour.  To the extent the additional medical evidence of record, including VA treatment records and private treatment records, documents ongoing back pain resulting in limited range of motion, they are less probative than the VA examinations of record as they do not document specific range of motion in degrees as measured by a goniometer.  Additionally, the Veteran is competent to report his observable symptoms, including ongoing back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent the Veteran has continued to endorse chronic back pain, however, such pain is adequately considered in the assigned disability rating based upon his limited range of motion of the thoracolumbar spine with pain.  See 38 C.F.R. § 4.59.  

Regarding the Veteran's lumbar radiculopathy of the right lower extremity, a 10 percent disabling rating under DC 8520 requires mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520.  Notably, private treatment records from November 2004 document the Veteran's report of right lower extremity pain with paresthesias which was assessed as clinically insignificant radicular pain.  The following month, the Veteran was assessed with lumbar radiculopathy.  Upon VA examination in April 2005, the Veteran was assessed with recurrent right nerve root irritation which significantly interfered with his daily activities.  Although an April 2005 private EMG study found no electrodiagnostic evidence of a right lumbosacral radiculopathy, private treatment records from September and October 2006, and VA treatment records from October 2007, continue to document the Veteran's objective lumbar radiculopathy and subjective radicular symptoms.  As such, after resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's lumbar radiculopathy of the right lower extremity warranted a 10 percent disability rating prior to February 5, 2008.  In conclusion, the Board finds that a 10 percent disability rating is warranted from the Veteran's date of claim, or November 18, 2004.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, supra.  As discussed above, the Board has found no section that provides a basis upon which to assign an increased 20 percent disability rating for lumbar spine degenerative joint and disc disease prior to February 5, 2008.  The preponderance of the evidence prior to February 5, 2008 does not weigh in favor of such claim, as there is no factually ascertainable increase in disability which occurred prior to that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, supra.  However, affording the Veteran the benefit of the doubt, a 10 percent disability rating is warranted for lumbar radiculopathy of the right lower extremity from November 18, 2004.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral is warranted in this case.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Significantly, the schedular disability ratings assigned for the Veteran's lumbar spine degenerative joint and disc disease and lumbar radiculopathy of the right lower extremity are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of these disabilities based upon limitation of range of motion with pain and incomplete paralysis of the sciatic nerve.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's lumbar spine degenerative joint and disc disease and lumbar radiculopathy of the right lower extremity are considered by the schedular ratings assigned.  


ORDER

An effective date prior to February 5, 2008 for the assignment of a 20 percent disability rating for lumbar spine degenerative joint and disc disease is denied.  

An effective date of November 18, 2004 for the assignment of a 10 percent disability rating for lumbar radiculopathy of the right lower extremity is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


